Citation Nr: 0844049	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his service-connected 
post-traumatic stress disorder (PTSD).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2008) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  At the October 
2008 Board hearing, the veteran asserted that his post-
traumatic stress disorder (PTSD) symptoms had worsened since 
the most recent December 2005 VA examination.  In addition, 
the most recent medical treatment records in the veteran's 
claims file are from July 2006, and the veteran reported that 
his PTSD symptoms had worsened since that time, as well.  
Accordingly, remand is required for the RO to obtain all of 
the veteran's medical treatment records since July 2006 and 
for the RO to provide the veteran with a new VA examination 
to determine the current severity of his service-connected 
PTSD.

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claim. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that meets 
the requirements set out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to 
include notice that the veteran must 
provide or request that VA obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
code; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation.  

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his PTSD since July 2006.  
The veteran must be asked to complete a 
separate VA Form 21-4142 for any physician 
or source of treatment he may identify.  
The RO must then attempt to obtain all 
identified records, to include all VA 
treatment records after July 2006.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  Thereafter, the RO must schedule the 
veteran for a comprehensive VA examination 
to determine the current severity of the 
veteran's PTSD.  The claims file and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




